The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/11/2022.
Applicant's election with traverse of invention I (process kit), drawn to claims 1-15, in the reply filed on 10/11/2022 is acknowledged.  The traversal is on the ground(s) that there would be no serious burden, and the preliminary amendments to claim 16 render the restriction requirement moot. This is not found persuasive because the inventions are classified in different areas and would therefore require different searches, and the preliminary amendments do NOT make the restriction requirement moot because the combination as claimed still does not require the particulars of the subcombination. For example, claim 16 does NOT require a cover plate.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 16-20 are objected to because of the following informalities:  Claims 16-20 have been provided with an improper status identifier, and as such, the individual status of each claim cannot be identified. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12:
Claim 12 recites the limitation "the plenum" in claim 10.  There is insufficient antecedent basis for this limitation in the claim. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “the central recess”.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al (US 2007/0034337) in view of Miya et al (US 2007/0209759).
Regarding claim 1:
	Nishimoto teaches a process kit (20/22) for use in a process chamber (10) [fig 1-3 & 0037], comprising: a top plate (24) having a central recess (plenum cavity, 84) disposed in an upper surface (first surface, 82) thereof [fig 2-3 & 0048]; a plurality of holes (gas injection orifices, 100) disposed through the top plate (24) from a bottom surface of the central recess (82b) to a lower surface of the top plate (88) [fig 2-3 & 0046-0048]; a cover plate (cover, 20) configured to be coupled to the top plate (24) and to form a seal (via sealing feature 86a) along a periphery of the central recess (84) to define a plenum (plenum cavity) within the top plate (24) [fig 1-3 & 0037, 0048-0049]; and a tubular body (deposition shield, 26) extending down from the lower surface of the top plate (88) and surrounding the plurality of holes (100), the tubular body (26) further configured to surround a substrate support (see fig 1) [fig 1-3 & 0037].
	Nishimoto does not specifically disclose a channel extending from an outer portion of the top plate to the central recess; and wherein a gas flow path extends from the channel to the plenum, through the plurality of holes, and into a volume within the tubular body.
	Miya teaches a channel (30-1) extending from an outer portion (130) of the top plate (24/130) to the central recess [fig 6 & 0075]; and wherein a gas flow path extends from the channel (30-1) to the plenum, through the plurality of holes (34-1), and into a volume within the tubular body (132) [fig 6].
	Nishimoto and Miya are analogous inventions in the field of process kits. It would have been obvious to one skilled in the art before the effective filing date to modify the top plate of Nishimoto to include the channel of Miya because such is an effective structure for providing process gas to the plenum [Miya – 0042].
Regarding claim 2:
	Nishimoto teaches the upper surface of the top plate (82) includes a first annular recess (86a) to accommodate an o-ring (for receiving an o-ring) configured to form the seal (configured to seal) along the periphery of the central recess (84) [fig 2-3 & 0049].
Regarding claim 3:
	Nishimoto teaches the top plate (24) includes a plurality of mounting holes (plurality of fastening receptors, 110) radially outward of the first annular recess (86a) and configured to mount the top plate (24) to an adapter (upper assembly, 20) [fig 2-3 & 0052].
Regarding claim 4:
	Nishimoto teaches the upper surface of the top plate (82) includes a second annular recess (86b) [fig 2-3 & 0050].
The claim limitations “to accommodate an rf gasket between the top plate and the cover plate” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 5:
	Nishimoto teaches the plurality of holes (100) have a diameter of about 0.01 inches to about 0.1 inches (0.1 to 20 mm) [fig 2-3 & 0047].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Regarding claim 6:
	Modified Nishimoto teaches the channel (30-1) extends horizontally from an outer sidewall (130) of the top plate (24/130) to the plenum [Miya - fig 6 & 0075].
Regarding claim 7:
	Nishimoto teaches an outer diameter of the top plate (24) is greater than (see fig 3) an outer diameter of the tubular body (26) [fig 2-3].
Regarding claim 8:
	Nishimoto teaches the process kit is made of aluminum (aluminum) [0060].
Regarding claim 9:
	Nishimoto teaches the plurality of holes (100) are arranged along a plurality of concentric circles (see fig 2) [fig 2 & 0046-0048].
Regarding claim 10:
Nishimoto teaches a process kit (20/22) for use in a process chamber (10) [fig 1-3 & 0037], comprising: a top plate (24) having a central recess (plenum cavity, 84) disposed in an upper surface (first surface, 82) thereof [fig 2-3 & 0048]; a plurality of holes (gas injection orifices, 100) disposed through the top plate (24) from a bottom surface of the central recess (82b) to a lower surface of the top plate (88), wherein the plurality of holes (100) are arranged along a plurality of concentric circles (see fig 2) [fig 2-3 & 0046-0048]; a cover plate (cover, 20) coupled to the top plate (24) and configured to cover the central recess (84) to define a plenum (plenum cavity) [fig 1-3 & 0037, 0048-0049]; and a tubular body (deposition shield, 26) extending down from the lower surface of the top plate (88) and surrounding the plurality of holes (100), the tubular body (26) further configured to surround a substrate support (see fig 1), wherein sidewalls of the tubular body (26) do not include any through holes (see fig 3) [fig 1-3 & 0037].
	Nishimoto does not specifically disclose a channel extending from an outer portion of the top plate to the central recess; and wherein a gas flow path extends from the channel to the central recess, through the plurality of holes, and into a volume within the tubular body.
Miya teaches a channel (30-1) extending from an outer portion (130) of the top plate (24/130) to the central recess [fig 6 & 0075]; and wherein a gas flow path extends from the channel (30-1) to the central recess, through the plurality of holes (34-1), and into a volume within the tubular body (132) [fig 6].
	Nishimoto and Miya are analogous inventions in the field of process kits. It would have been obvious to one skilled in the art before the effective filing date to modify the top plate of Nishimoto to include the channel of Miya because such is an effective structure for providing process gas to the central recess [Miya – 0042].
Regarding claim 12:
	Nishimoto teaches the upper surface of the top plate (82) includes an annular recess (86a) radially outward of the central recess (84) to accommodate an o-ring (o-ring) between the top plate (24) and the cover plate (20) [fig 2-3 & 0037, 0049].
Regarding claim 13:
	Modified Nishimoto teaches the channel (30-1) extends from the lower surface of the top plate (24/130) to the central recess (see fig 6) [Miya – fig 6 & 0075].
Regarding claim 14:
	Nishimoto teaches the plurality of holes (100) includes about 200 to about 350 holes (number ranges from 50 to 500) [fig 2-3 & 0047].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Regarding claim 15:
	Nishimoto teaches the tubular body (26) does not include any through holes (see fig 3) [fig 3].
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al (US 2007/0034337) in view of Miya et al (US 2007/0209759) as applied to claims 1-10 and 12-15 above, and further in view of Carducci et al (US 2009/0188625).
The limitations of claims 1-10 and 12-15 have been set forth above.
Regarding claim 11:
	Modified Nishimoto does not specifically disclose an annular ring configured to surround the substrate support; and an annular lip extending from an upper surface of the annular ring, wherein the annular ring includes a plurality of ring slots extending through the annular ring and disposed at regular intervals along the annular ring, and wherein the annular lip includes a plurality of lip slots extending through the annular lip disposed at regular intervals along the annular lip.
	Carducci teaches an annular ring (406) configured to surround the substrate support (160) [fig 4A & 0030]; and an annular lip (outer wall, 404) extending from an upper surface of the annular ring (406), wherein the annular ring (406) includes a plurality of ring slots (408 in bottom wall) extending through the annular ring (406) and disposed at regular intervals along the annular ring (see fig 4A), and wherein the annular lip (404) includes a plurality of lip slots (408 in outer wall) extending through the annular lip (404) disposed at regular intervals along the annular lip (see fig 4A) [fig 4A & 0030-0031].
Modified Nishimoto and Carducci are analogous inventions in the field of process kits. It would have been obvious to one skilled in the art before the effective filing date to modify the process kit of modified Nishimoto to include the annular ring and annular lip of Carducci to protect the lower chamber walls from the plasma [Carducci – 0023].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stowell et al (US 2016/0111256) teaches a channel extending from an outer portion of the top plate to a central recess [fig 4].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718